      Case 4:21-cv-00963-P Document 1 Filed 08/13/21                   Page 1 of 8 PageID 1



Jerry J. Jarzombek
6300 Ridglea Place, Suite 610
Fort Worth, Texas 76116
817-348-8325
817-348-8328 Facsimile
jerryjj@airmail.net


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

______________________________________
                                       §                  Civil Action No.
CHRIS CORBITT and AMY CORBITT,         §
                                       §
            Plaintiffs,                §
                                       §                  COMPLAINT
      vs.                              §                  and
                                       §                  DEMAND FOR JURY TRIAL
OLD REPUBLIC INSURANCE COMPANY §
And JODY D. JENKINS,                   §
                                       §
            Defendants.                §
______________________________________ §                  (Unlawful Debt Collection Practices)

                                           Preliminary Statement

        1.       Plaintiffs, Chris Corbitt and Amy Corbitt (collectively, “the Corbitts”) bring this

action under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), under the

Texas Debt Collection Act, Texas Finance Code § 392.001, et seq. (“TDCA”) and Chapter 12 of the

Texas Civil Practice & Remedies Code (“CPRC”) to obtain statutory damages, actual damages,

injunctive relief, declaratory relief, and other relief for the Defendants’ violations of the FDCPA, the

TDCA and the CRPC.

        2.       Defendant, Old Republic Insurance Company (“Old Republic”) attempted to collect a

consumer debt allegedly owed by Plaintiffs, arising from a purported obligation to First Magnus

Financial Corporation. The obligation (“Debt”) required Plaintiffs to pay money arising out of




COMPLAINT and DEMAND FOR JURY TRIAL - Page 1
      Case 4:21-cv-00963-P Document 1 Filed 08/13/21                    Page 2 of 8 PageID 2



transactions in which money, property, insurance or services were the subject thereof, and the same

were primarily for personal, family, or household purposes. Specifically, the alleged debt arose from

an alleged default of a mortgage obligation on Plaintiffs’ homestead.

        3.       Defendant, Jody D. Jenkins, (“Jenkins”) attempted to collect a consumer debt

allegedly owed by Plaintiffs, arising from a purported obligation to First Magnus Financial

Corporation. The obligation (“Debt”) required Plaintiffs to pay money arising out of transactions in

which money, property, insurance or services were the subject thereof, and the same were primarily

for personal, family, or household purposes. Specifically, the alleged debt arose from an alleged

default of a mortgage obligation on Plaintiffs’ homestead.

        4.       More specifically, on April 26, 2021, Jenkins filed an abstract of judgment in the deed

records of Harris County, Texas on behalf of Old Republic. The abstract filed by Jenkins identifies

Old Republic as the judgment creditor and the Corbitts as judgment defendants in Cause No, 2009-

75635. See Exhibit A, the abstract of judgment.

        5.       The abstract of judgment states a judgment was entered against the Corbitts on April

29, 2010; that the judgment awarded Old Republic $79,163.62; and that the amount due is “the total

awarded by the judgment, less any payments made, plus any additional attorney’s fees, cost or

interest awarded by the Court.”

        6.       The judgment was satisfied and dismissed with prejudice on September 22, 2015 and

September 29, 2015.

                                               Jurisdiction and Venue

        7.       Jurisdiction of this Court attains pursuant to 15 U.S.C. § 1692k(d), 28 U.S.C. §§ 1331

and 1337(a), and the doctrine of supplemental jurisdiction for the TDCA claims.




COMPLAINT and DEMAND FOR JURY TRIAL - Page 2
      Case 4:21-cv-00963-P Document 1 Filed 08/13/21                 Page 3 of 8 PageID 3



         8.      Venue in the Northern District of Texas is proper under 28 U.S.C. § 1391(b)-(d) and

because the acts and transactions occurred here, and Jenkins’ office is in the Northern District of

Texas.

                                                     Parties

         9.      Plaintiffs, Chris Corbitt and Amy Corbitt are each a citizen of the State of Texas.

Plaintiffs are each a “consumer” as defined by 15 U.S.C. § 1692a(3) and Texas Finance Code §

392.001(1).

         10.       Defendant, Old Republic Insurance Company is a foreign entity engaged in the

business of insurance in this state with its business address at 631 Excel Drive, Suite 200, Mt.

Pleasant, PA 1666-2771. A principal purpose of Old Republic’s business is the collection of past

due obligations arising from mortgage insurance policies. Old Republic a “debt collector” as defined

TEX. FIN. CODE § 392.001(6). Old Republic may be served through its registered agent, Corporation

Service Company, d/b/a CSC-Lawyers Inco., 211 E. 7th Street, Suite 620, Austin, Texas 78701.

         11.     Defendant, Jody D. Jenkins is an individual engaged in the business of collecting

consumer debts in the Northern District of Texas, with his mailing address at P.O. Box 420,

Lubbock, Texas 79408. The principal purpose of Jenkins’ business is collection of consumer debt.

Jenkins is a “debt collector” as defined by 15 U.S.C. § 1692a(6) and TEX. FIN. CODE § 392.001(6).

Jenkins is also a “third-party debt collector” as defined by TEX. FIN. CODE § 392.001(7). Jenkins

may be served at his office, 1623 10th Street, Lubbock, Texas 79401.

                                               Factual Allegations

         12.     Old Republic filed suit against the Corbitts in a Harris County District Court under

case number 2009-75635, and ultimately took a no-answer default judgment against them.




COMPLAINT and DEMAND FOR JURY TRIAL - Page 3
      Case 4:21-cv-00963-P Document 1 Filed 08/13/21                     Page 4 of 8 PageID 4



        13.       Upon discovery of this judgment, the Corbitts filed a Bill of Review to set it aside. In

conjunction with setting aside the default judgment, the Corbitts also resolved the underlying claims

in the lawsuit.

        14.       On September 22, 2015, an Agreed Order was signed by the trial court in the bill of

review case. See Exhibit B.

        15.       Specifically, Exhibit B identified a settlement in Cause No. 2009-75635, set aside the

judgment in that case, and dismisses the bill of review case with prejudice and evidences an

agreement to dismiss Cause No. 2009-75635 with prejudice.

        16.       Jenkins signed the Agreed Order on behalf of Old Republic. See Exhibit B.

        17.       On September 29, 2015, an order of non-suit with prejudice was signed in Cause No.

2009-75635. See Exhibit C.

        18.       On April 26, 2021, Jenkins, on behalf of Old Republic, filed an abstract of judgment

in the Harris County property records. See Exhibit A.

        19.       The Corbitts have no obligation to Old Republic from (at least) September 29, 2015.

        20.       The judgment was extinguished no later than September 29, 2015.

        21.       The Corbitts were attempting to sell their homestead. During this process, the title

company located the abstract of judgment.

        22.       The abstract of judgment was a cloud upon the title of the Corbitts’ real property.

        23.       Defendants released the abstract of judgment when they were provided with a draft of

this Complaint.

        24.       The foregoing acts and omissions as described above were undertaken by Old

Republic and Jenkins (as a representative of Old Republic) acting within the course and scope of his

employment at all times relevant to this matter.




COMPLAINT and DEMAND FOR JURY TRIAL - Page 4
      Case 4:21-cv-00963-P Document 1 Filed 08/13/21                    Page 5 of 8 PageID 5



        25.      The foregoing acts and omissions of the Defendants were undertaken by them

willfully, intentionally, knowingly, and/or in gross disregard for the rights of the Plaintiffs.

        26.      The foregoing acts and omissions of the Defendants were undertaken indiscriminately

and persistently, as part of their regular and routine collection efforts, and without regard to or

consideration of the rights of the Plaintiffs.

                                               First Claim for Relief

        27.      The Plaintiffs repeat, reallege, and incorporate by reference the foregoing paragraphs.

Jenkins’ violations of the FDCPA include, but are not limited to:

                 a.       In violation of 15 U.S.C. § 1692e(2)(a) and 15 U.S.C. § 1692e(10), Jenkins
                          used objectively false representations and/or false, deceptive or misleading
                          representations or means in connection with the collection of a consumer
                          debt. Specifically, Jenkins represented that Plaintiffs were liable on a
                          judgment that had long age been settled and dismissed with prejudice.

                 b.       In violation of 15 U.S.C. § 1692(e)(5) and the “least sophisticated consumer”
                          standard, the Jenkins threatened to take an action (and actually took such an
                          action) which cannot legally be taken or that is not intended to be taken. Such
                          actions include filing an abstract of judgment in the deed records of Harris
                          County, Texas misrepresenting Plaintiffs were liable on a judgment that had
                          long age been settled and dismissed with prejudice.

                 c.       In violation of 15 U.S.C. § 1692e(8) Jenkins communicated credit
                          information regarding the Plaintiffs which is known or should be known to be
                          false.

        28.      Under 15 USC § 1692k, Jenkins’ violations of the FDCPA render him liable to

Plaintiffs for statutory damages, actual damages, costs, and reasonable attorney's fees.

                                          Second Claim for Relief

        29.      The Plaintiffs repeat, reallege, and incorporate by reference the foregoing paragraphs.

 The Defendants’ violations of the TDCA include, but are not limited to:

                 a.       In violation of TEX. FIN. CODE § 392.301(a)(1), Defendants used criminal
                          means, specifically perjury, by falsely swearing to a settled and dismissed
                          debt in the abstract of judgment.



COMPLAINT and DEMAND FOR JURY TRIAL - Page 5
      Case 4:21-cv-00963-P Document 1 Filed 08/13/21                    Page 6 of 8 PageID 6



                 b.       In violation of TEX. FIN. CODE § 392.301(a)(8), Defendants threatened to take
                          (and/or did take) an action prohibited by law. Such actions include
                          misrepresenting Plaintiffs were liable on a judgment that had long age been
                          settled and dismissed with prejudice.

                 c.       In violation of TEX. FIN. CODE § 392.304(a)(8), Defendants misrepresented
                          the status and character of the debt by claiming that Plaintiffs were judgment
                          credits as to a debt that had been settled and dismissed with prejudice.

                 d.       In violation of TEX. FIN. CODE § 392.304(a)(8), Defendants misrepresented
                          that the debt could be increased by the addition of costs and attorney’s fees,
                          which the debt was non-existent.

                 e.       In violation of TEX. FIN. CODE § 392.304(a)(19), Defendants used false
                          representations and deceptive means to collect a consumer debt.

        30.      Under TEX. FIN. CODE ANN. § 392.403, the Defendants’ violations of the TDCA

render them jointly and severally liable to Plaintiffs for actual damages, statutory damages,

injunctive relief, declaratory relief, costs, and reasonable attorney's fees.

                                           Third Claim for Relief

        31.      The Plaintiffs repeat, reallege, and incorporate by reference the foregoing paragraphs.

The Defendants’ violations of the CPRC include, but are not limited to:

                 a.       In violation of TEX. CIV. PRAC & REM. CODE § 12.001 et seq., Defendants
                          filed a false abstract of judgment which clouds the title as to Plaintiffs’
                          homestead.

        32.      Under TEX. FIN. CODE ANN. § 392.403, the Defendants’ violations of the CPRC

render them jointly and severally liable to each Plaintiff for the greater of $10,000 or actual

damages, injunctive relief, declaratory relief, costs, and reasonable attorney's fees.

                                                 Prayer for Relief

        WHEREFORE, the Plaintiff prays that this Court:

        1.       Declare that Defendants’ actions violate the FDCPA, TDCA and CPRC

        2.       Enjoin the Defendants’ actions which violate the TDCA and CPRC.




COMPLAINT and DEMAND FOR JURY TRIAL - Page 6
      Case 4:21-cv-00963-P Document 1 Filed 08/13/21                Page 7 of 8 PageID 7



        3.       Enter judgment for Plaintiffs and against Defendants for actual damages, statutory
                 damages, costs, and reasonable attorney’s fees as provided by 15 U.S.C. § 1692k(a)
                 and/or TEX. FIN. CODE ANN. § 392.403 and/or TEX. CIV. PRAC. & REM. CODE §
                 12.002.

        4.       Grant such further relief as deemed just.


                                               Respectfully submitted,

                                               /s/Jerry J. Jarzombek
                                               Jerry J. Jarzombek
                                               Texas Bar No. 10589050
                                               THE LAW OFFICE OF JERRY JARZOMBEK, PLLC
                                               6300 Ridglea Place, Suite 610
                                               Fort Worth, Texas 76116
                                               817-348-8325
                                               817-348-8328 Facsimile
                                               jerryjj@airmail.net

                                               ATTORNEY FOR PLAINTIFFS,
                                               CHRIS CORBITT and AMY CORBITT




COMPLAINT and DEMAND FOR JURY TRIAL - Page 7
      Case 4:21-cv-00963-P Document 1 Filed 08/13/21                Page 8 of 8 PageID 8



                                      DEMAND FOR JURY TRIAL

        Plaintiffs demand trial by jury in this action.


                                               Respectfully submitted,

                                               /s/Jerry J. Jarzombek
                                               Jerry J. Jarzombek
                                               Texas Bar No. 10589050
                                               THE LAW OFFICE OF JERRY JARZOMBEK, PLLC
                                               6300 Ridglea Place, Suite 610
                                               Fort Worth, Texas 76116
                                               817-348-8325
                                               817-348-8328 Facsimile
                                               jerryjj@airmail.net

                                               ATTORNEY FOR PLAINTIFFS,
                                               CHRIS CORBITT and AMY CORBITT




COMPLAINT and DEMAND FOR JURY TRIAL - Page 8
